               Case 2:20-cr-00032-JCC Document 225 Filed 09/21/21 Page 1 of 9




 1                                                                  Honorable John C. Coughenour
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                         NO. CR20-032JCC
10
                                      Plaintiff,       GOVERNMENT’S RESPONSE TO
11
                                                       DEFENDANT’S MOTION IN
12                           v.                        LIMINE TO EXCLUDE EVIDENCE
                                                       UNDER FEDERAL RULE OF
13
                                                       EVIDENCE 404(B)
14 KALEB COLE,
15                                    Defendant.
16
17
             The United States of America, by and through Tessa M. Gorman, Acting United
18
     States Attorney for the Western District of Washington, and Thomas M. Woods and Seth
19
     Wilkinson, Assistant United States Attorneys for said District, respectfully responds to
20
     defendant’s motion in limine to exclude evidence under Federal Rule of Evidence 404(b).
21
                                                   INTRODUCTION
22
             The defendant seeks to exclude two categories of information under Federal Rules of
23
     Evidence 404(b) and 403. First, the defendant moves to exclude certain items tying him to
24
     Atomwaffen, such as an Atomwaffen flag and patch. These items are not being offered
25
     under Federal Rule of Evidence 404(b) as “other bad acts” evidence. Rather, these items are
26
     intrinsic to the offense. The posters that the defendant created—which are the subject of the
27
     charges—included the Atomwaffen logo. The government is entitled to show that Cole was
28

      Response to Motion in limine                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      United States v. Cole, CR20-032JCC – 1                                SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00032-JCC Document 225 Filed 09/21/21 Page 2 of 9




 1 in fact part of Atomwaffen by showing that he possessed an Atomwaffen flag and other
 2 imagery associated with Atomwaffen.
 3          Second, the defense seeks to exclude any references to the fact that the defendant was
 4 served with an Extreme Risk Protection Order (“ERPO”) under which his guns were seized.
 5 But the ERPO is a key part of the story in this case: the very reason Cole set out to
 6 intimidate C.I., the Seattle news reporter, is that C.I. produced a news story about Cole being
 7 served with the ERPO. Therefore, the evidence is intrinsic to the offense. In addition,
 8 evidence of the ERPO is also key to establishing identity. To prove its case, the government
 9 needs to prove that Cole was the person who communicated in the encrypted chats using the
10 moniker पकजबतचषथबल. An important part of that evidence is statements made by
11 पकजबतचषथबल in which पकजबतचषथबल admits that he was served with an ERPO. Thus,
12
   the ERPO is critical to establishing the link between Cole and पकजबतचषथबल. Evidence of
13
   the existence of the ERPO is therefore admissible to prove identity under Rule 404(b)(2).
14
          The defense complains that one piece of evidence that the government plans to
15
   introduce—a King 5 article about the ERPO that पकजबतचषथबल referenced in his chats—is
16
   unfairly prejudicial. The government, however, will be redacting the substance of the article
17
   to exclude most of the statements that are outlined in the defense’s motion.
18
                                        LEGAL STANDARD
19
          A. The Law Regarding Evidence Intrinsic to the Crime
20
          Rule 404(b) generally governs the admissibility of “bad act” evidence. However, as
21
   the Ninth Circuit has explained, “bad act” “evidence that is “‘inextricably intertwined’ with a
22
   charged offense is independently admissible and is exempt from the requirements of Rule
23
   404(b).” United States v. Anderson, 741 F.3d 938, 949 (9th Cir. 2013). Intrinsic evidence
24
   includes evidence that is “part of the transaction that serves as the basis for the criminal
25
   charge.” United States v. Dorsey, 677 F.3d 944, 951 (9th Cir. 2012) (internal quotation
26
   omitted); see also United States v. Williams, 989 F.2d 1061, 1070 (9th Cir. 1993) (“The
27
   policies underlying rule 404(b) are inapplicable when offenses committed as part of a “single
28

     Response to Motion in limine                                         UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Cole, CR20-032JCC – 2                                SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-cr-00032-JCC Document 225 Filed 09/21/21 Page 3 of 9




 1 criminal episode” become other acts simply because the defendant is indicted for less than all
 2 of his actions.” (internal quotation omitted)). Intrinsic evidence also includes evidence that
 3 is “necessary . . . to permit the prosecutor to offer a coherent and comprehensible story
 4 regarding the commission of the crime.” United States v. Vizcarra–Martinez, 66 F.3d 1006,
 5 1012-13 (9th Cir. 1995). As the Ninth Circuit has emphasized, the “jury cannot be expected
 6 to make its decision in a void—without knowledge of the time, place, and circumstances of
 7 the acts which form the basis of the charge.” Id.
 8          B. The Law Regarding Rule 404(b)
 9          Rule 404(b)’s purpose is to exclude so-called “bad man evidence,” that is, evidence of
10 crimes or bad acts intended to impugn the defendant’s character for the purpose of showing
11 the defendant’s propensity to commit a crime. United States v. Curtin, 489 F.3d 935, 944
12 (9th Cir. 2007). However, Rule 404(b)(2) specifically authorizes the admission of evidence
13 “of any other crime, wrong, or act” to prove the identity of the defendant. See generally
14 United States v. Major, 676 F.3d 803, 808 (9th Cir. 2012) (“Rule 404(b) is a rule of
15 inclusion-not exclusion . . . .”). “Once it has been established that the evidence offered serves
16 one of the[] purposes [set forth in Rule 404(b)(2), the relevant Advisory Committee Notes
17 make it clear that the ‘only’ conditions justifying the exclusion of the evidence are those
18 described in Rule 403: unfair prejudice, confusion of the issues, misleading the jury, undue
19 delay, waste of time, or needless presentation of cumulative evidence.” Curtin, 489 F.3d at
20 944. Indeed, the Ninth Circuit has held that Rule 404(b) is an “inclusionary rule – ‘evidence
21 of other crimes is inadmissible under this rule only when it proves nothing but the
22 defendant’s criminal propensities.’” United States v. Sneezer, 983 F.3d 920, 924 (9th Cir.
23 1992) (quoting United States v. Diggs, 649 F.2d 731, 737 (9th Cir. 1981)).
24          Once the Court decides that evidence serves a purpose other than propensity, “the
25 court must then decide whether the probative value is substantially outweighed by the
26 prejudicial impact under Rule 403.” United States v. Cherer, 513 F.3d 1150, 1157 (9th Cir.
27 2008) (citing United States v. Romero, 282 F.3d 683, 688 (9th Cir. 2002)). “[T]he greater
28 the degree of probativeness possessed by the evidence, the greater the showing of unfair

     Response to Motion in limine                                          UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Cole, CR20-032JCC – 3                                 SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                  Case 2:20-cr-00032-JCC Document 225 Filed 09/21/21 Page 4 of 9




 1 prejudice that will be required to exclude the evidence.” United States v. Bailleaux, 685 F.2d
 2 1105, 1111 (9th Cir. 1982). The mere fact that the defendant’s case will be harmed by the
 3 admission of Rule 404(b) evidence does not constitute unfair prejudice under Rule 403.
 4 United States v. Parker, 549 F.2d 1217 (9th Cir. 1977) (“[E]vidence relevant to a defendant’s
 5 motive is not rendered inadmissible because it is of a highly prejudicial nature . . . The best
 6 evidence often is.”).
 7              Although Rule 404(b) evidence will always work to the detriment of the defendant in
 8 the sense that it may contribute to the jury finding that he acted with the requisite intent and
 9 knowledge, that is not “unfair prejudice” within the meaning of Rule 403. Rather, evidence
10 is only unfairly prejudicial “if it has an undue tendency to suggest a decision on an improper
11 basis such as emotion or character rather than evidence presented on the crime charged.”
12 United States v. Joetzki, 952 F.2d 1090, 1094 (9th Cir. 1991). See Bailleaux, 685 F.2d at
13 1111 n. 2 (“As used in Rule 403, ‘unfair prejudice’ means that the evidence not only has a
14 significant impact on the defendant’s case (as opposed to evidence which is essentially
15 harmless), but that its admission results in some unfairness to the defendant from its non-
16 probative aspect.”).
17                                                       ARGUMENT
18         A. The Atomwaffen Evidence Recovered from the Defendant’s Room
19              At trial, the government intends to offer the following pieces of evidence recovered
20 from Cole’s room: (1) an Atomwaffen flag; (2) jackets with Atomwaffen patches; and (3) a
21 Nazi flag. The government also intends to offer similar evidence recovered from common
22 areas of the residence, namely Nazi flags and an Atomwaffen patch.1 Finally, the
23 government intends to offer a skull mask recovered from Cole’s car.
24
25   1
       In his motion, Cole argues that the government “has not provided sufficient evidence showing that the items found
     belong to Mr. Cole at all.” Dkt. 220 at 3. As outlined above, the bulk of the items that the government seeks to admit
26   came from Cole’s room. There is overwhelming evidence that the room in fact belonged to Cole—for example, his
     wallet and passport were located in the room. The other items were from the common areas of the residence. Although
27   it is clear that Cole was associated with these items, given they mirrored the type of items found in his room, the defense
     would be free at trial to attempt to cast doubt on this fact—however, that argument goes to the weight of the evidence,
28   not its admissibility.

         Response to Motion in limine                                                           UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
         United States v. Cole, CR20-032JCC – 4                                                  SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
                  Case 2:20-cr-00032-JCC Document 225 Filed 09/21/21 Page 5 of 9




 1              All of these items are admissible as intrinsic to the offense. The victims in this case
 2 received posters that contained the Atomwaffen logo. The posters also told victims that they
 3 had been visited by their local “Nazis” and contained images of swastikas and persons
 4 wearing skull masks. Since this offense was carried out in the name of Atomwaffen and
 5 Nazis, the government is entitled to show that Cole was in fact associated with these groups.
 6 The materials recovered from Cole’s room do just that. The Atomwaffen flag, jackets, and
 7 patch all contain the same Atomwaffen logo that appeared on the posters. The Nazi flags, of
 8 course, support the statement on the posters that victims had been visited by “Nazis.” In
 9 these circumstances, such evidence is admissible as direct evidence of the scheme. Cf.
10 United States v. Suggs, 374 F.3d 508, 517 (7th Cir. 2004) (“Tattoos that help to establish
11 gang membership are admissible to support a showing of a joint venture or conspiracy.”).2
12              Further, since the posters depicted people wearing skull masks, the fact that a skull
13 mask was recovered from Cole’s car is highly relevant, and also direct evidence of the
14 scheme. Indeed, the mask is the exact same design as an image in one of the charged
15 posters:
16
17
18
19
20
21
22
23
24
25   2
       The defense cites Spivey v. Rocha, 194 F.3d 971, 978 (9th Cir. 1999), which is easily distinguishable. In that case, a
     defendant sought to admit evidence that his victim was a gang member, to support the defendant’s contention that he
26   armed himself because members of the gang commonly carried weapons. The Court rejected this claim on the ground
     that “the tendency of members of a gang to carry weapons does not lead reasonably to any inference as to whether a gang
27   member was armed on a given occasion.” Id. This is a far cry from the facts of this case—where the crime was
     committed in the name of the organization, and the proof is offered to show that the defendant was in fact a member of
28   the organization.

         Response to Motion in limine                                                        UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
         United States v. Cole, CR20-032JCC – 5                                               SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
              Case 2:20-cr-00032-JCC Document 225 Filed 09/21/21 Page 6 of 9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          In any event, even if this evidence were extrinsic to the charges, it clearly is

12 admissible under Rule 404(b)(2) as relevant to the defendant’s motive for committing the
13 offense. See, e.g., United States v. LaFond, 783 F.3d 1216, 1222 (11th Cir. 2015) (evidence
14 of defendants’ membership in white supremacist gang relevant to show motive in attacking
15 Black inmate). Moreover, this evidence can hardly be seen as overly prejudicial in the
16 context of this case—the items recovered from Cole’s residence simply track what was
17 depicted in the posters. Thus, the jury is going to see images of swastikas, the Atomwaffen
18 logo, and skull masks, and hear evidence that Cole was tied to these images by creating the
19 posters. Considering the nature of Cole’s conduct and the charges, it is simply not possible
20 to sanitize this case of references to Nazis and white supremacy. Given all of this, Cole will
21 suffer no unfair prejudice if the jury also hears that the items depicted from the posters were
22 found in his room.
23        In sum, the evidence recovered from Cole’s residence should be admitted.

24      B. The ERPO Evidence

25          Evidence of the ERPO is admissible for two reasons. First, it is intrinsic evidence

26 because it is a key event in the chronology leading up to the charged plot, and it explains
27 Cole’s motive for committing the crime. The government will present evidence that Cole
28 became motivated to threaten journalists after C.I. produced a story about the ERPO being

     Response to Motion in limine                                            UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Cole, CR20-032JCC – 6                                   SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-cr-00032-JCC Document 225 Filed 09/21/21 Page 7 of 9




 1 issued against Cole. Indeed, that story is the very reason that Cole selected C.I. as one of his
 2 targets. Further, the issuance of the ERPO is part of the reason why Cole left Washington in
 3 late 2019 and moved to Texas, where he then organized the charged plot. Therefore,
 4 evidence about the existence of the ERPO is necessary to allow the prosecution to present a
 5 “coherent and comprehensible story regarding the commission of the crime.” Vizcarra–
 6 Martinez, 66 F.3d at 1012-13.
 7          Second, evidence of the ERPO is important to establishing identity. One key issue at
 8 trial will be establishing that Cole was the person who used the पकजबतचषथबल moniker in
 9 the chats. The government will show that Cole was the person using this moniker, by among
10 other things, showing that the user made posts acknowledging that he was Cole.
11 Specifically, as outlined in government’s trial brief, the user of पकजबतचषथबल referenced
12
   news articles in a manner that made clear that the user of the moniker was Cole. Dkt. 212 at
13
   20-22, 31-33. These articles include stories about Cole being served with an ERPO and that
14
   an arrest warrant had later issued from the case. Id. The fact that Cole was subject to an
15
   ERPO and an arrest warrant for violating the ERPO is highly relevant because
16
   पकजबतचषथबल admits that he was subject to an ERPO and arrest warrant. In addition,
17
   पकजबतचषथबल specifically commented on articles about Cole’s ERPO and arrest warrant
18
   in a manner that implicitly admits that he is Cole. Accordingly, the chats and evidence of the
19
20 ERPO and arrest warrant are admissible to prove identity, that is, that पकजबतचषथबल is
21 Cole.
22          Moreover, this identity evidence is not excludable under Rule 403. To exclude

23 evidence under this Rule, Cole bears the burden of establishing that the probative value of
24 the evidence is “substantially outweighed” by its risk of unfair prejudice. Fed. R. Evid 403.
25 Cole cannot do so. As discussed above, the probative value of the evidence is great—it
26 establishes that the defendant was the person who committed the crime. And, the evidence is
27 reasonably limited so as not to be unfairly prejudicial. That is, the government is not seeking
28 to gild the lily by offering pictures of Cole’s arsenal or by delving into the ERPO’s specific

     Response to Motion in limine                                         UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Cole, CR20-032JCC – 7                                SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-cr-00032-JCC Document 225 Filed 09/21/21 Page 8 of 9




 1 findings that Cole is a danger to the community. Instead, the government will offer the
 2 limited fact that Cole was subject to an ERPO, as well as statements by Cole about being
 3 served with the order. Moreover, any prejudice to Cole can be minimized by the fact that the
 4 jury can be given a limiting instruction. Weeks v. Angelone, 528 U.S. 225, 234 (2000) (“A
 5 jury is presumed to follow its instructions.”). And, the government will not refer to the
 6 ERPO or the arrest warrant at trial other than to link him to the moniker or to explain the
 7 chronology of events or the reasons for Cole’s animus against C.I.
 8          Finally, the defense complains in particular about a King 5 article that the government
 9 intends to offer. Specifically, the defense complains that the article—which that the user of
10 पकजबतचषथबल referenced in his chats—several inflammatory statements about Cole. The
11 government, however, intends to offer a heavily redacted version of the article, limited to the
12 following content:
13
14
15
16
17
18                   C.I.

19
20
21
22 Thus, any prejudice from the article will be greatly diminished by the fact that the jury will
23 see only a small portion of the article.
24          In sum, the evidence is admissible under Rule 402(b).
25 //
26 //
27
28

     Response to Motion in limine                                         UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Cole, CR20-032JCC – 8                                SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-cr-00032-JCC Document 225 Filed 09/21/21 Page 9 of 9




 1                                            CONCLUSION
 2          For the foregoing reasons, the Court should deny the defense’s motion.
 3 Dated this 21st day of September, 2021.
 4                                                  Respectfully submitted,
 5
                                                    TESSA M. GORMAN
 6                                                  Acting United States Attorney
 7
                                                    /s/ Thomas M. Woods
 8                                                  THOMAS M. WOODS
                                                    SETH WILKINSON
 9
                                                    Assistant United States Attorneys
10                                                  United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
11
                                                    Seattle, Washington 98101-3903
12                                                  Phone: 206-553-7970
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Response to Motion in limine                                        UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Cole, CR20-032JCC – 9                               SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
